Filed 11/28/22 Pesic Zouves Fertility Center CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

KATHERINE PESIC,                                                   H047915
                                                                   (Santa Clara County
         Plaintiff and Appellant,                                  Super. Ct. No. 2014-1-CV-271935)

         v.

ZOUVES FERTILITY CENTER et al.,

         Defendants and Appellants.

KATHERINE PESIC,                                                   H048180
                                                                   (Santa Clara County
         Plaintiff and Appellant,                                  Super. Ct. No. 2014-1-CV-271935)

         v.

ZOUVES FERTILITY CENTER et al.,

         Defendants and Respondents.


         Ivan Pesic died in October 2012, leaving all of his property to his wife of 33 years,
Katherine (Kathy).1 Shortly after Ivan’s death, Kathy received a creditors’ claim for
child support from Joyce Chin, an accountant at Silvaco, the software company Ivan and
Kathy had founded.




         1   For clarity, we refer to Ivan Pesic and Kathy Pesic by their first names.
       Unbeknownst to Kathy, Ivan had been engaged in a long-term extramarital affair
with Chin—they already had a six-year-old child and Chin was pregnant with twins
conceived after Ivan’s death via in-vitro fertilization (IVF) using Ivan’s frozen sperm.
       For roughly two years before Ivan’s death, he and Chin had been visiting Dr.
Cristo Zouves and the Zouves Fertility Center in Foster City. In February 2011, Ivan
banked his sperm with Zouves prior to beginning chemotherapy for stage IV colon
cancer. In connection with that, Ivan and Chin entered into a cryopreservation agreement
with Zouves governing the storage and use of his frozen sperm.
       The interpretation of that agreement is the principal dispute in these coordinated
appeals. Among other things, the agreement provided an initial one-year storage period
for the frozen sperm and specified that, “[a]t the end of the designated storage period, this
Agreement with the ZFC Center for continued cryopreservation of the semen must be
renewed, otherwise the failure to renew the contract will result in the semen being
thawed and discarded.”2
       The agreement also provided various options for what to do with the frozen sperm
in the event Ivan or Chin were to die during the storage period. Ivan and Chin selected
the option giving her the right—in the event of Ivan’s death during the storage period and
upon presentation of a certified copy of the death certificate—to choose whether to have
the frozen sperm discarded or to use it for IVF.
       Although Ivan and Chin never paid to renew the agreement, they continued
visiting Zouves for IVF treatment, which proved unsuccessful before Ivan died.
       In October 2012, just days after Ivan died, Chin visited Zouves with new consent
forms—purportedly signed and dated by Ivan after his death—for a subsequent IVF cycle
using a donor egg. Chin did not provide a certified copy of the death certificate or inform



       2   Bold text appears in the cryopreservation agreement itself.


                                               2
Zouves that Ivan had died; nevertheless, Zouves thawed and used Ivan’s frozen sperm.
The IVF procedure worked and Chin eventually gave birth to the twins.
       In 2014, Kathy sued Zouves for conversion and other causes of action. For the
conversion claim—the only one at issue here—Kathy alleged that she owned Ivan’s
frozen sperm following his death, Zouves substantially interfered with her property rights
by using the sperm, and Kathy had expended substantial sums of money as a result,
primarily in defending against Chin’s claims.
       The jury found in Kathy’s favor and awarded her over $800,000 in damages.
       Zouves filed motions for judgment notwithstanding the verdict (JNOV) and for a
new trial as to liability and damages, arguing that the cryopreservation agreement
unambiguously gave Zouves the right to use Ivan’s frozen sperm as it did and the trial
court should have instructed the jury accordingly, and that substantial evidence did not
support the damages award because the attorney fee billing records Kathy submitted
lacked foundation.
       The trial court agreed and granted both motions.
       On appeal, Kathy argues that the cryopreservation agreement unambiguously did
not give Zouves the right to use the frozen sperm and that the jury’s findings were
supported by substantial evidence; accordingly, JNOV was improper and the trial court
abused its discretion granting the motion for new trial as to liability and damages.
       Zouves filed a protective cross-appeal, arguing that (1) the trial court improperly
denied the part of its motion for JNOV which argued that Kathy did not own Ivan’s
frozen sperm at the time Zouves used it and (2) portions of the jury’s damages award
were not supported by substantial evidence.
       We agree with Kathy and hold that the cryopreservation agreement
unambiguously provided that the storage period ended after one year if the agreement
was not renewed and that Zouves did not have the right to use Ivan’s frozen sperm
after his death without presentation of a certified copy of the death certificate.

                                              3
Substantial evidence supports the jury’s verdict as to liability, so we reverse the JNOV
and reject Zouves’s cross-appeal.
       Because the trial court based its order granting Zouves’s motion for new trial as to
liability on a different interpretation of the cryopreservation agreement, we reverse that as
well. However, we determine the trial court did not abuse its discretion granting the
motion for new trial as to damages, so we remand with directions to enter a new order
granting a new trial as to damages only.
                          I. FACTUAL AND PROCEDURAL BACKGROUND
       A. Factual background
       Ivan and Kathy Pesic married in 1979. In 1984, they founded Silvaco, Inc., a
software company in Santa Clara. Ivan was the CEO from the company’s inception until
his death in 2012. Kathy performed various tasks for Silvaco while she also worked a
separate full-time job.
       Joyce Chin worked for Silvaco as an accountant between 1995 and 2013. She and
Ivan began an affair in 2004. In 2006, Chin gave birth to their first child. Chin and Ivan
wanted more children but had trouble conceiving naturally.3
       In November 2010, presenting themselves as a married couple, Chin and Ivan
began visiting the Zouves Fertility Center (ZFC) in Foster City in hopes of having
another child via IVF. Dr. Cristo Zouves, a reproductive endocrinologist, founded ZFC
in 1999 and is its sole owner.4



       3 Kathy testified that she did not learn about Ivan’s affair with Chin or their
children until after Ivan’s death.
       4 We refer to ZFC and Dr. Zouves collectively as “Zouves,” unless otherwise

indicated. The parties agreed that, “at all times relevant to Ms. Pesic’s claims, the actions
by Dr. Zouves were done on behalf of ZFC and the actions taken by any employees of
ZFC, regarding the care and treatment of Ms. Chin and Mr. Pesic, were done on behalf of
ZFC and Dr. Zouves.”


                                              4
       Standard pre-IVF blood tests for Ivan revealed abnormalities that eventually
resulted in a diagnosis of stage IV colon cancer. Ivan started chemotherapy in February
2011. Because chemotherapy can adversely affect sperm, and because Ivan’s sperm
count was low to begin with, Dr. Zouves recommended that Ivan bank sperm samples for
use “down the road” in the event his sperm further deteriorated or disappeared.
              1. Cryopreservation agreement
       Chin and Ivan signed an “Informed Consent and Agreement for Longterm
Cryopreservation and Storage of Semen” with Zouves on February 5, 2011
(cryopreservation agreement or agreement). Two sections of the cryopreservation
agreement are particularly relevant here. Section 2 set forth the general procedures for
the cryopreservation and terms for the length of the storage period. It provided: “The
Partners consent to the following procedure for cryopreservation (freezing) of the Male
Partner’s semen: [¶] a. The Male Partner will produce one or more samples of his semen
which may then be cryopreserved (frozen). . . . The semen shall be stored frozen for the
exclusive use by the Partners [Ivan and Chin] for the future fertilization of the Female
Partner’s Eggs, or in some cases a Donor’s Eggs, unless the Partners otherwise direct the
Physician in this Agreement or in a separate written agreement.”
       With respect to the storage period, section 2 provided: “b. All fees . . . shall be
paid in advance in accordance with the ZFC Center’s fee schedule. [¶] c. The Female
Partner and the Male Partner agree that the payment of the storage fee is for the specific
period of time, as follows: 1 YEAR (12) months[.] [¶] d. At the end of the designated
storage period, this Agreement with the ZFC Center for continued cryopreservation of the
semen must be renewed, otherwise the failure to renew the contract will result in the
semen being thawed and discarded. The number of renewals is unlimited. If this
Agreement for cryopreservation is not renewed, the ZFC Center shall have the authority
to discard the semen without prior authorization from the Partners or if they are not living
from their executors, administrators, trustees, successors, assigns or heirs. The ZFC

                                              5
Center has no obligation to notify the Partners that this Agreement is to expire or that it
must be renewed. It is the obligation of the Partners to make sure that the storage fee is
paid prior to the expiration of the designated storage period.”
       Section 3 of the agreement provided options for the partners to indicate how they
wanted the frozen semen to be used in the event one of the partners should die during the
storage period. It provided: “If at any time during the storage period either partner
should die, the surviving partner shall provide the undersigned physician(s) and the ZFC
Center with a certified copy of the death certificate. At that time the surviving Partner
shall advise the ZFC Center of the following (select only those which apply): [¶] a. All
semen shall be thawed and discarded. (If this is the Partners’ selection, then answers are
not required to b or c)[.] [¶] b. If the Female Partner is the surviving partner, then the
Female Partner and the Male Partner agree as follows and instruct the Physician and the
ZFC Center to do the following: [¶] (1) The Female Partner shall have the right to either
have the semen thawed and used for in vitro fertilization of the Female Partner’s Eggs, or
for in vitro fertilization of a Donor’s Eggs, and to have the resulting embryos transferred
either to the Female Partner’s uterus or the uterus of a surrogate, or the Female Partner
shall have the right to have the semen discarded. [¶] (2) The Female Partner shall not
have the right to either have the semen thawed and used for in vitro fertilization of the
Female Partner’s Eggs or for in vitro fertilization of a Donor’s Eggs, and to have the
resulting embryos transferred to the Female Partner’s uterus or the uterus of a surrogate.”
       At the time they signed the cryopreservation agreement, Chin and Ivan selected
option (1) by initialing in the space provided. Ivan’s semen was subsequently frozen on
February 6, 9, 11, 13, and 16, and September 19, 2011.5



       5 The record also reflects that Ivan banked semen on December 21, 2010, before
signing the cryopreservation agreement.


                                              6
       Chin and Ivan never paid to renew the cryopreservation agreement after the
one-year period expired on February 6, 2012. As discussed further below, Zouves
contends that, despite that fact, the cryopreservation agreement never expired.
              2. IVF consent forms and embryo cryopreservation agreements
       Between November 2010 and June 2012, Chin and Ivan underwent six
unsuccessful IVF cycles using Chin’s eggs. For each such cycle, the couple was required
by Zouves to sign two separate forms: an “Informed Consent to Perform Conventional In
Vitro Fertilization and Embryo Transfer” (IVF consent form) and an “Informed Consent
and Agreement for Cryopreservation of Embryo(s) for One Year Period After Ovum
Retrieval” (embryo agreement). In accordance with that requirement, Chin and Ivan
signed the two agreements on each of the six occasions they visited ZFC together for an
IVF cycle.
       Among other things, the IVF consent forms set forth the medical procedures for
extracting the eggs from the female and the sperm from the male, fertilizing the egg in
the laboratory, and implanting any successfully created embryos in the female’s uterus.
The consent forms stated that “[a] specimen of sperm will be obtained from the Male
Partner by masturbation” (i.e., fresh sperm), and also that “[i]n some cases, the sperm
may need to be extracted directly from the testicle.”
       The embryo agreements set forth procedures for cryopreservation of “a portion of
the embryos” resulting from the IVF procedures. Among other things, they provided
options to Chin and Ivan for disposition of remaining cryopreserved embryos following
divorce or death of one or both partners, which included discarding the embryos,
donating them for medical research, or having them become the exclusive property of,
and transferred to, Chin.
       In the first two embryo agreements, Chin and Ivan selected the option for the
embryos to become Chin’s exclusive property in the event of Ivan’s death during the
storage period. However, on the third form signed on September 13, 2011, Chin and Ivan

                                             7
selected the option to have the embryos discarded in the event Ivan died d uring the
storage period. On the fourth and fifth forms signed on December 10, 2011 and March
13, 2012 respectively, Chin and Ivan changed their selection back to provide for the
embryos to become Chin’s exclusive property. Then, on the sixth embryo agreement
signed by Chin and Ivan on May 30, 2012, they elected to have any remaining embryos
donated to medical research.
       Each IVF consent form and embryo agreement also included a signature block for
a witness to attest to Chin’s and Ivan’s signatures, as well as a certification by a ZFC
physician or nurse coordinator that he or she had discussed the medical procedure and the
agreement with Chin and Ivan. For each of the IVF cycles using Chin’s eggs, both Chin
and Ivan visited ZFC together and signed the forms there in person.
       After the sixth IVF cycle failed, Chin and Ivan sought to conceive using donor
eggs. On September 21, 2012, Chin e-mailed ZFC asking for new consent forms to be
sent to her for the IVF process using donor eggs (donor egg consent forms), because Ivan
was scheduled to leave for Japan on September 24. The center e-mailed Chin the donor
egg consent forms as requested. On September 24, Chin visited the center alone,
bringing the forms with her, including signatures purportedly from her and Ivan. A ZFC
employee “witnessed” the signatures—that is, she attested to Chin and Ivan each having
signed the forms—even though she did not actually observe either of them signing.6
       The donor egg consent forms provided that “the number of embryos will be
determined at the time of the embryo transfer (but only after consultation with the Female
Partner and the Male Partner).” In addition, in the “explanation of the medical
procedure” section, the agreement provided that fresh sperm would be obtained from the


       6Kathy contends that Chin forged Ivan’s signature on the September 24, 2012
forms. Both Kathy and Zouves retained handwriting experts who provided conflicting
testimony on this issue at trial.



                                             8
Male Partner and then “placed in the culture dish with the egg or eggs for subsequent
incubation, fertilization and cell division.” Unlike the cryopreservation agreement, IVF
consent forms, and embryo agreements, the donor egg agreement did not include any
provisions for Chin and Ivan to specify how embryos should be used in the event one or
both of them should die during any period of time.
                3. Ivan’s death and October 15, 2012 forms
       Ivan died in Japan on October 13, 2012. Just prior to his death, he signed his final
will, which stated: “after I pass away, I will give all my assets, which includes all
properties, all company shares and others, etc. to my wife Kathy Pesic.”
       Chin went to ZFC a few days after Ivan died with three new consent forms, which
already included signatures for her and Ivan dated October 15, 2012. The three forms
consisted of: (1) “Informed Consent and Agreement for Cryopreservation of Embryo(s)
for One Year Period After Ovum Retrieval”;7 (2) “Informed Consent for the
Administration of Luprolide Acetate (Lupron) in Preparation for Controlled Ovarian
Hyperstimulation”; and (3) “Shared Responsibility Plan Agreement.”
       Chin admitted at trial that she had signed Ivan’s name on the October 15, 2012
forms. The parties to the lawsuit eventually stipulated that Ivan did not actually sign
those forms.
       As with the September 24, 2012 donor egg consent forms, a ZFC employee
“witnessed” the signatures on the October 15, 2012 forms, even though she
acknowledged that she did not actually observe Chin or Ivan sign them.
       Chin did not present a death certificate to Zouves or otherwise inform Zouves that
Ivan had died. Zouves did not actually learn that Ivan had died until 2013.
       Although the October 15, 2012 embryo agreement referenced a companion IVF
consent form—which Zouves requires to be signed for each procedure and which had

       7   This form is substantially similar to the six previous embryo agreements.


                                               9
been signed for each prior IVF cycle—the record does not show that any such form was
signed.
              4. Fertilization of donor eggs and resulting births
       In early November 2012, Zouves thawed Ivan’s frozen sperm that had been
banked on February 13, 2011, and used it to fertilize donor eggs. Two resulting embryos
were then implanted in Chin’s uterus on November 8, 2012. The procedure was
successful and Chin gave birth to twins on July 8, 2013.
              5. Chin’s claims against Ivan’s estate and Kathy
       In May 2013, Chin filed a creditor’s claim against Ivan’s estate, seeking
$8,995,000 in child support for her and Ivan’s six-year-old child and the two unborn
twins, as well as a petition to determine entitlement to distribution and to have the unborn
twins declared as heirs of Ivan’s estate.
       After the claim was rejected, Chin filed a complaint in September 2013 against
Kathy in her individual capacity and as the administrator of Ivan’s estate to determine
paternity and child support.
       B. Procedural background
       Kathy filed the initial complaint in this action in October 2014, on her own behalf
and on behalf of Ivan’s estate, naming Zouves, Chin and Shelley Tarnoff as defendants.8
In January 2019, Kathy filed the operative fourth amended complaint which alleged
causes of action against Zouves for conversion, breach of fiduciary duty, negligence, and
aiding and concealing stolen property in violation of Penal Code section 496.
       Kathy and Chin settled in June 2019, with Kathy agreeing to pay $1.6 million in
child support for the six-year-old child. The settlement agreement resolved all pending

       8Tarnoff is a licensed family and marriage counselor to whom Zouves referred
Chin and Ivan for psychological evaluation as part of the standard IVF process. Kathy
dismissed Tarnoff from the action before the case against Zouves was submitted to the
jury.


                                            10
claims between Kathy and Chin, including Kathy’s claims against Chin in this action.
The settlement agreement also provided that Ivan is not the legally responsible parent for
the twins and that the estate has no liability for their child support.
       With respect to the remaining conversion claim against Zouves, Kathy alleged that
she “was, and still is, the owner of all of Ivan’s sperm that was cryogenically preserved
by [Zouves], and Plaintiff, as Ivan’s successor in interest, was and still is entitled to the
possession of that sperm”; that Zouves “took Ivan’s sperm belonging to Plaintiff and
converted it to their own use, without Plaintiff’s knowledge or consent”; that Zouves
“substantially interfered with Plaintiff’s property rights in that sperm by using the sperm
without written notice to Plaintiff or to the Estate of Ivan Pesic . . . [and] Zouves’s
conduct is not excused by their lack of knowledge of Ivan’s death, in light of the fact that
they are strictly liable for the conversion”; and that Kathy “has, until present date,
expended substantial sums of money as a proximate result of Defendants’ conversion of
said genetic materials in an amount according to proof at trial.”
       Zouves moved for summary adjudication of multiple causes of action, includ ing
the conversion claim. The court denied the motion on the ground that there was a “triable
issue of material fact as to [Ivan’s] intent and the ownership of his sperm at the time of
his passing.” Specifically, the court held there was evidence that the cryopreservation
agreement expired at the end of its one-year term on February 6, 2012, because Chin and
Ivan did not renew it in accordance with the terms of the agreement. According to the
trial court, “when Pesic passed away on October 13, 2012, the Cryopreservation
Agreement had arguably expired and its terms did not govern the disposition of Pesic’s
sperm. Furthermore, a reasonabl[e] jury could infer that Pesic intended his frozen sperm
to be discarded after February 5, 2012, because he did not pay the storage fee or
otherwise renew the agreement. [¶] Second, as Plaintiff persuasively argues, the consent




                                              11
forms and embryo cryopreservation agreement subsequently signed by Pesic in 2012, do
not address the posthumous use and ownership of Pesic’s semen.” 9
       The action proceeded to trial in October 2019.10 Prior to submitting the matter to
the jury, Kathy dismissed the negligence cause of action against Zouves. Only the
conversion and “aiding in concealing stolen property” claims were submitted.
       The jury instructions regarding the conversion claim included the following: “The
parties dispute the meaning of [the cryopreservation agreement]: specifically, whether
the agreement has expired. Ms. Pesic claims that the words mean that the agreement
expired on February 5, 2012, and after that date, Defendants were not permitted to use
Mr. Pesic’s semen without separate authorization. Defendants claim that the agreement
never expired; that renewal fees were not due pursuant to ZFC’s custom and practice; and
that the agreement was continued by the actions of Mr. Pesic, Ms. Chin and Defendants.”
       With respect to the necessary elements of Kathy’s conversion claim, the court
instructed the jury that: “Ms. Pesic claims that Defendants wrongfully exercised control
over her personal property. To establish this claim, Ms. Pesic must prove all of the
following: [¶] 1. That Ms. Pesic owned or had a right to possess Mr. Pesic’s
cryopreserved semen held at ZFC; [¶] 2. That Defendants substantially interfered with
Ms. Pesic’s property by knowingly or intentionally preventing Ms. Pesic from having
access to the cryopreserved semen; [¶] 3. Ms. Pesic did not consent; [¶] 4. That Ms. Pesic
was harmed; and [¶] 5. That Defendants’ conduct was a substantial factor in causing the



       9  The ruling on Zouves’s motion for summary adjudication was issued by a
different judge than the one who subsequently presided over trial and granted Zouves’s
posttrial motions for JNOV and a new trial. Kathy contends on appeal that the second
judge did not have the “authority to overrule” the first judge’s ruling on Zouves’s motion
for summary adjudication. As we explain below, we need not address that argument.
        10 We include discussion of relevant trial testimony and evidence where

appropriate in the substantive sections below.


                                            12
harm. [¶] Conversion must be knowingly or intentionally done, but a wrongful intent is
not necessary.”
       The jury returned a verdict in Kathy’s favor on the conversion claim.11 It awarded
her $842,530.68 in damages, including $774,280.68 for legal fees incurred in defending
Chin’s claims, $68,000 in emotional distress damages, and $250 for the value of Ivan’s
frozen sperm.12
              1. Motions for JNOV and new trial
       After judgment was entered in Kathy’s favor, Zouves moved for JNOV and a new
trial on both liability and damages.
       In the motion for JNOV, Zouves argued that Kathy failed to present substantial
evidence to support her conversion claim because Zouves “did not have the necessary
intent needed to convert [Kathy’s] property,” and “the owner of the property consented to
the use.” Specifically, it argued that, in taking Ivan’s frozen sperm Zouves “did so in
fulfillment of the bailment agreement with Ivan Pesic,” referring to the cryopreservation
agreement.13 Zouves relied on case law holding that “[N]o conversion occurs when ‘[a]
mere bailee, whether common carrier, or otherwise . . . receive[s] property from one not
rightfully entitled to possession, and, acting as a mere conduit, deliver[s] it in pursuance
of the bailment, if this is done before notice of the rights of the real owner.’ ” According
to Zouves, Kathy’s conversion claim could not be supported by substantial evidence

       11  The jury found in Zouves’s favor on the aiding and concealing stolen property
claim, which is not at issue in this appeal.
        12 The relevant facts regarding the evidence of damages are set forth below in the

section discussing Zouves’s motion for new trial.
        13 As discussed further below, a bailment agreement “ ‘is [in a broad sense] the

delivery of a thing to another for some special object or purpose, on a contract, express or
implied, to conform to the objects or purposes of the delivery which may be as various as
the transactions of’ ” people or entities. (Needelman, Inc. v. DeWolf Realty Co. (2015)
239 Cal.App.4th 750, 762, fn. 5, quoting H.S. Crocker Co., Inc. v. McFaddin (1957) 148
Cal.App.2d 639, 643.)


                                             13
because Zouves, as the bailee, “had the owner’s consent to proceed with the subject of
the bailment.”
       Lastly, Zouves argued that the special verdict form improperly “directed the jury
only to determine if Katherine Pesic owned Ivan Pesic’s cryopreserved sperm, with no
consideration for Ivan Pesic’s actual intent.” According to Zouves, “[t]his clear error was
in contravention with California law, which demands consideration of the semen
provider’s intent in any designation of ownership and use.”
       With respect to damages, Zouves argued that substantial evidence did not support
the award because the attorney fee billing records Kathy submitted lacked foundation and
the emotional distress damages award was unsupported by the evidence.
       In its motion for new trial, Zouves argued that “a new trial must be granted on the
grounds of excessive damages, insufficiency of evidence to support conversion and error
in law regarding conversion and damages.” Specifically, Zouves argued that because the
cryopreservation agreement unambiguously set forth Ivan’s intent regarding posthumous
use of his frozen sperm, it was error for the trial court to allow the jury to interpret it. In
addition, it argued that the jury instructions and special verdict form included
misstatements of law regarding conversion because there was no instruction regarding
Ivan’s intent. Lastly, with respect to damages, Zouves argued that the attorney billing
records lacked foundation and that their admission stemming from discovery abuses by
Kathy was “extraordinarily prejudicial.”
       The trial court granted both motions. In granting JNOV, the court first “assume[d]
without deciding that [Kathy] presented substantial evidence to support a finding on the
first element [of conversion].” For that reason, “[t]he discussion on this motion concerns
the second element of conversion: ‘that Defendants substantially interfered with Ms.
Pesic’s property by knowingly or intentionally preventing Ms. Pesic from having access
to the cryopreserved semen.’ ”



                                               14
       The trial court then ruled that “the unambiguous language of [the cryopreservation
agreement] shows that Defendants were authorized to undertake posthumous use of the
cryopreserved semen, and the Court must exercise the judicial function of interpreting an
unambiguous instrument.” The court rejected Kathy’s arguments that Zouves’s
posthumous use of the frozen sperm was conditioned on presentation of a death
certificate, reasoning that the language in the agreement was for the benefit of Zouves
and placed no obligation or restriction on it.
       The trial court also rejected Kathy’s argument that the cryopreservation agreement
had expired because the parties had not paid to renew it. According to the court, the
language of the agreement did not preclude Zouves from using the frozen sperm after
February 5, 2012, one year after the agreement began, even though the parties never paid
to renew it. Also, the custom and practice of the parties “showed without dispute that
Defendants continued to store and use the semen after February 5, 2012, without a formal
renewal.”
       For these reasons, the trial court held that, “[b]ased on the applicable law holding
that a bailee lawfully in possession who complies with the bailment agreement is not
responsible for conversion, judgment in favor of Defendants notwithstanding the verdict
is warranted here.”
       In granting the new trial, the trial court found that “insufficient jury instructions
and verdict form, the Court’s failure to interpret an unambiguous contract, and the receipt
of inadmissible evidence and consequent surprise warrant the granting of” the motion.
Specifically, the court held that: (1) because the cryopreservation agreement was not
ambiguous, “the court should have interpreted it” and instructed the jury on its meaning,
and its failure to do so constituted an irregularity in proceedings pursuant to Code of
Civil Procedure section 657, subdivision 1; (2) the jury instructions misstated the relevant
law on conversion by including the language “ ‘wrongful intent is not necessary,’ ” and
“additional instructions should have been given dealing specifically with a bailee legally

                                              15
in possession”; (3) the jury instructions and special verdict form did not address Ivan’s
intent; (4) the jury should have been instructed concerning Ivan’s consent; and (5) the
admission of the attorney billings records was improper and created an unfair surprise
because they lacked foundation and had failed to be disclosed in unredacted form during
discovery.
       Judgment in Zouves’s favor was entered on January 7, 2020. Kathy timely
appealed and Zouves timely filed a protective cross-appeal.
       Following entry of judgment, Zouves filed a memorandum of costs. Kathy moved
to tax and strike costs, which the trial court granted in part, ultimately awarding Zouves
$218,748.02. Kathy timely appealed the order awarding costs (H048180).
                                        II. DISCUSSION
       A. Kathy’s appeal (H047915)
              1. JNOV
       The principal dispute on appeal is whether the cryopreservation agreement
unambiguously gave Zouves the right to use Ivan’s frozen sperm as it did, thereby
defeating Kathy’s conversion claim as a matter of law. Kathy contends it did not, chiefly
because that right expired one year after the cryopreservation agreement was signed and
Chin never provided a certified copy of Ivan’s death certificate to Zouves.
       She also argues that, even if the cryopreservation agreement had not expired, it
was insufficient by itself to authorize Zouves to use Ivan’s frozen sperm as it did because
additional consent was required but not obtained.
       Lastly, she argues that, even if no such additional consent were required, Ivan had
impliedly revoked any prior consent from the cryopreservation agreement by indicating
in the final IVF consent form he signed in May 2012 that he and Chin wanted all
embryos to be donated for medical research in the event Ivan were to die during the
following one-year period. Because substantial evidence supports the jury’s verdict on
her conversion claim, she contends, JNOV was improper.

                                            16
       Zouves argues the trial court correctly determined that the cryopreservation
agreement unambiguously authorized Zouves to use Ivan’s frozen sperm as it did and that
“a bailee does not commit conversion when he complies with the bailment agreement.”
In addition, it argues that Ivan never impliedly revoked his consent through subsequent
agreements and that no additional consent was required for Zouves to use the frozen
sperm as it did. Zouves argues that Ivan’s frozen sperm was not Kathy’s property to
begin with because the cryopreservation agreement excluded it from probate, so there
was no evidence to support the elements of conversion.
       Accordingly, Zouves contends, the trial court properly entered JNOV because
there was no evidence that could have supported a jury finding that Zouves substantially
interfered with Kathy’s property by knowingly or intentionally preventing her from
having access to the cryopreserved semen.
       As we explain below, we agree with Kathy that the cryopreservation agreement
did not unambiguously give Zouves the right to use Ivan’s frozen sperm as it did.
Instead, the agreement unambiguously provided that the storage period ended after one
year if it was not renewed and that presentation of a death certificate was required before
the frozen sperm could be used posthumously. It was properly for the trier of fact—in
this case, the jury—to determine whether, given that interpretation, Zouves substantially
interfered with Kathy’s property. Here, the jury determined that Zouves did and we
conclude substantial evidence supports that determination.
                     a. Standard of review
       An appellate court generally reviews an order granting JNOV to determine
“whether any substantial evidence—contradicted or uncontradicted—supports the jury’s
conclusion.” (Sweatman v. Department of Veterans Affairs (2001) 25 Cal.4th 62, 68
(Sweatman).) In doing so, the court views the record in the light most favorable to the
verdict. (Mason v. Lake Dolores Group (2004) 117 Cal.App.4th 822, 829-830.)



                                             17
       “However, to the extent a motion for judgment notwithstanding the verdict raises
legal issues such as the application of law to undisputed facts or the interpretation of a
statute or contract, we review the trial court’s ruling on the motion de novo.” (Brown v.
City of Sacramento (2019) 37 Cal.App.5th 587, 598 (Brown).)
       Here, Zouves’s motion raised the legal issue of interpretation of the
cryopreservation agreement, which the trial court determined was unambiguous in a
manner that mandated entry of judgment in Zouves’s favor. Accordingly, we review that
ruling de novo. (Moore v. Wells Fargo Bank, N.A. (2019) 39 Cal.App.5th 280, 287
(Moore) [trial court’s ruling on threshold question of ambiguity is a question of law
subject to independent review].)
       We then review the jury’s verdict for substantial evidence. (Sweatman, supra, 25
Cal.4th at p. 68.)
                      b. Applicable law regarding conversion
       “ ‘ “ ‘Conversion is the wrongful exercise of dominion over the property of
another.’ ” ’ ” (Lee v. Hanley (2015) 61 Cal.4th 1225, 1240 (Lee), quoting Welco
Electronics, Inc. v. Mora (2014) 223 Cal.App.4th 202, 208.) “The gist of the action for
conversion . . . is the wrongful interference with the owner’s right of dominion and
possession of his property.” (Chatterton v. Boone (1947) 81 Cal.App.2d 943, 946.)
       “ ‘ “ ‘The elements of a conversion claim are: (1) the plaintiff’s ownership or
right to possession of the property; (2) the defendant’s conversion by a wrongful act or
disposition of property rights; and (3) damages. . . .’ ” ’ ” (Lee, supra, 61 Cal.4th at
p. 1240; see also Voris v. Lampert (2019) 7 Cal.5th 1141, 1150 (Voris).)
       As our Supreme Court has explained, “[n]otably absent from this formula is any
element of wrongful intent or motive; in California, conversion is a ‘strict liability tort.’ ”
(Voris, supra, 7 Cal.5th at p. 1150, quoting Moore v. Regents of University of California
(1990) 51 Cal.3d 120, 144, fn. 38 [“ ‘ “conversion rests neither in the knowledge nor the
intent of the defendant” ’ ”].) “ ‘The act [constituting conversion] must be knowingly or

                                              18
intentionally done, but a wrongful intent is not necessary.’ ” (Multani v. Knight (2018)
23 Cal.App.5th 837, 853 (Multani).)
       “A successful plaintiff in a conversion action is entitled to recover ‘[t]he value of
the property at the time of the conversion, with the interest from that time, or, an amount
sufficient to indemnify the party injured for the loss which is the natural, reasonable and
proximate result of the wrongful act complained of and which a proper degree of
prudence on his part would not have averted’ plus ‘fair compensation for the time and
money properly expended in pursuit of the property.’ ” (Voris, supra, 7 Cal.5th at
pp. 1150-1151, quoting Civ. Code, § 3336.)
                      c. Maxims of contract interpretation
       In reviewing a trial court’s interpretation of a written contract, we begin “with the
threshold question of whether the writing is ambiguous—that is, reasonably susceptible
to more than one interpretation.” (Adams v. MHC Colony Park, L.P. (2014) 224
Cal.App.4th 601, 619 (Adams), citing Winet v. Price (1992) 4 Cal.App.4th 1159,
1165-1166 (Winet).)
       Determining whether an ambiguity exists “is not limited to the words of the
contract.” (Adams, supra, 224 Cal.App.4th at p. 620, citing Scheenstra v. California
Dairies, Inc. (2013) 213 Cal.App.4th 370, 390 (Scheenstra).) Just as “[t]rial courts are
required to receive provisionally any proffered parol evidence that is relevant to show
whether the contractual language is reasonably susceptible to a particular meaning”
(Adams, supra, at p. 620, fn. omitted), so too must an appellate court consider such
evidence “when conducting its independent review into whether an ambiguity exists.”
(Ibid.) “In other words, appellate courts evaluate the instrument’s language and relevant
extrinsic evidence and decide whether, in light of the extrinsic evidence, the language is
reasonably susceptible to the competing interpretations urged by the parties.” (Ibid.)




                                             19
                        d. The cryopreservation agreement
          Applying the standards set forth above, we independently determine that the
cryopreservation agreement unambiguously provides: (1) that the storage period ends
after one year if it is not renewed, at which point the frozen sperm will be thawed and
discarded, and (2) presentation of a certified copy of a death certificate was required for
Zouves to use Ivan’s frozen sperm posthumously. We base this interpretation on two
specific portions of the agreement: section 2, which sets forth the applicable “storage
period” and terms regarding renewal of the agreement, and section 3, which sets forth
provisions for use of the frozen sperm in the event either partner dies during the storage
period.
                           i. Storage period and failure to renew the agreement
          Section 2 provides in its entirety: “The Partners consent to the following
procedure for cryopreservation (freezing) of the Male Partner’s semen: [¶] a. The Male
Partner will produce one or more samples of his semen which may then be cryopreserved
(frozen). The semen samples to be cryopreserved will be cryopreserved by the laboratory
personnel employed by the ZFC Center. The semen shall be stored frozen for the
exclusive use by the Partners [Ivan and Chin] for the future fertilization of the Female
Partner’s Eggs, or in some cases a Donor’s Eggs, unless the Partners otherwise direct the
Physician in this Agreement or in a separate written agreement. [¶] b. All fees for the
cryopreservation of the semen shall be paid in advance in accordance with the ZFC
Center’s fee schedule. [¶] c. The Female Partner and the Male Partner agree that the
payment of the storage fee is for the specific period of time, as follows: 1 YEAR (12)
months[.] [¶] d. At the end of the designated storage period, this Agreement with the ZFC
Center for continued cryopreservation of the semen must be renewed, otherwise the
failure to renew the contract will result in the semen being thawed and discarded.
The number of renewals is unlimited. If this Agreement for cryopreservation is not
renewed, the ZFC Center shall have the authority to discard the semen without prior

                                               20
authorization from the Partners or if they are not living from their executors,
administrators, trustees, successors, assigns or heirs. The ZFC Center has no obligation
to notify the Partners that this Agreement is to expire or that it must be renewed. It is the
obligation of the Partners to make sure that the storage fee is paid prior to the expiration
of the designated storage period.”
       Thus, on its face, the cryopreservation agreement provides that the initial storage
period is one year and that the agreement must be renewed at the end of that year; if it is
not renewed, the frozen sperm will be thawed and discarded.
       Zouves argues, as the trial court held, that section 2, “when read as a whole,
placed on Dr. Zouves no obligation to dispose of the semen.” Zouves claims that
Kathy’s interpretation of the agreement “would read subdivision (a) . . . out of the
agreement in its entirety.” We fail to see how the language in subdivision (a) qualifies or
limits the remainder of section 2 that sets forth the storage period as described above.
Instead, the opposite appears to be true—read as a whole, section 2 provides that the
sperm will be frozen for the exclusive use by the Partners, but only for the length of the
storage period. Any other reading would render the language regarding the storage
period meaningless. (United Farmers Agents Inc., Assn. v. Farmers Group, Inc. (2019)
32 Cal.App.5th 478, 495 [courts strive “to ‘give effect to all of a contract’s terms, and to
avoid interpretations that render any portion superfluous, void or inexplicable’ ”].)
       Contrary to Zouves’s assertion, Kathy’s interpretation of the agreement does not
read the right of “exclusive use” out of the contract; instead, it simply provides the time
parameters for such exclusive use.
       The trial court held that the language regarding payment of the storage fee “sets no
restriction on future use by Defendants.”14 We do not read the agreement that way.

       14Although we independently review the cryopreservation agreement to determine
whether it is ambiguous, we address the trial court’s ruling because Zouves largely relies
(continued)

                                             21
Instead, section 2 sets restrictions on future use by Zouves of Ivan’s frozen sperm
because it provides that at the end of the designated storage period, “failure to renew the
contract will result in the semen being thawed and discarded.” The mandated destruction
of the semen necessarily restricts Zouves from using it.
       The trial court also held that “the language is also explicit about the consequences
of failure to renew: ‘the ZFC Center shall have the authority to discard the semen
without prior authorization . . . .’ ” According to the trial court, “[t]his section taken as a
whole is clearly intended to give Defendants the contractual right (but certainly no
obligation) to discard semen if there has not been a renewal and additional payment.”
       We do not read the agreement that way. Instead, it expressly provides that the
failure to renew “will result in the semen being thawed and discarded.” The other
language in section 2—that Zouves has the authority to discard the semen without prior
authorization—simply means Zouves does not have to notify Chin or Ivan before it
discards the semen as required by the earlier provision. As the trial court construes the
section, the failure to renew the agreement might not result in the semen being thawed
and discarded—if, for example, Zouves simply elected not to discard it—which is
directly contrary to the plain language of the agreement that it “will result in the semen
being thawed and discarded.” In short, we disagree with the trial court’s conclusion that
this section does not impose an obligation on Zouves to discard the semen if the
agreement is not renewed. “The language of a contract is to govern its interpretation, if
the language is clear and explicit, and does not involve an absurdity.” (Civ. Code,
§ 1638.)



on it in support of its arguments and because “to the extent a motion for judgment
notwithstanding the verdict raises legal issues such as the application of law to
undisputed facts or the interpretation of a statute or contract, we review the trial court’s
ruling on the motion de novo.” (Brown, supra, 37 Cal.App.5th at p. 598.)


                                              22
       Zouves also argues, and the trial court held, that the parties’ conduct and “standard
practice” contradict Kathy’s interpretation of the agreement on this issue. Zouves notes
that, after the time Kathy contends the storage period ended, Chin and Ivan nevertheless
came into the ZFC Center for multiple IVF cycles. In addition, Dr. Zouves testified that
when “patients are involved in active treatment as this couple was, as a courtesy in 20
years we’ve never billed people for storage if the treatment was ongoing.”
       Similarly, the trial court held that Zouves “did not strictly enforce the one-year
storage fee requirement, but rather had a practice of not discarding cryopreserved semen
just because patients undergoing treatment had passed the 365-day mark without signing
a renewal of the storage agreement and paying the renewal fee.” Further, “in the case of
Mr. Pesic and Ms. Chin, the custom and practice of the parties showed without dispute
that Defendants continued to store and use the semen after February 5, 2012, without a
formal renewal.”
       Again, we disagree. As we explained above, extrinsic evidence can be “relevant
to show whether contractual language is reasonably susceptible to a particular meaning.”
(Scheenstra, supra, 213 Cal.App.4th at p. 390.) A reviewing court evaluates the
contract’s language and the relevant extrinsic evidence to determine whether “language is
reasonably susceptible to the competing interpretations urged by the parties.” (Adams,
supra, 224 Cal.App.4th at p. 620.) And the terms of a contract can “ ‘be explained or
supplemented by course of dealing or usage of trade or by course of performance.’ ”
(Southern Pacific Transportation Co. v. Santa Fe Pacific Pipelines, Inc. (1999) 74
Cal.App.4th 1232, 1240, citing Code Civ. Proc., § 1856, subd. (c).)
       Here, though, the extrinsic evidence of the parties’ subsequent behavior does not
support any other interpretation of the relevant provision of the cryopreservation
agreement. Instead, as Zouves itself argues, the evidence shows only that Zouves
allegedly elected to disregard the operative language in the contract and continued
storing the frozen sperm despite the parties not having paid to renew the agreement.

                                             23
The assertion is essentially that, although the plain language of the agreement says that
Zouves will thaw and discard the semen if the agreement is not renewed by payment, the
parties chose to waive that provision.
       Although parties to a contract may elect to waive or modify a provision or
condition precedent, that does not bear on the interpretation of the contract provision
itself nor play a role in a court’s threshold determination of whether the provision itself is
ambiguous. (Scheenstra, supra, 213 Cal.App.4th at p. 390 [“If the court determines there
is no ambiguity—that is, the language is reasonably susceptible to only one
interpretation—then the judicial inquiry into meaning is finished and the clear and
explicit meaning governs.”].) Such evidence would only be relevant to a determination
by the trier of fact as to whether such modification or waiver occurred.
       Extrinsic evidence is also not admissible “to flatly contradict the express terms of
the agreement.” (Winet, supra, 4 Cal.App.4th at p. 1167.) Here, the cryopreservation
agreement expressly states that, if it is not renewed, the semen “will be thawed and
discarded.” Zouves’s alleged custom and practice of not discarding it directly contradicts
those express terms.
       Lastly, the relevant provision of the agreement also appears to be largely for the
benefit of Ivan—it provided him the right to be assured that his frozen sperm will be
discarded and not used if he elects not to renew the agreement. Zouves’s interpretation
based on the extrinsic evidence essentially seeks a forfeiture of that contractual right, but
it is well settled that “the law abhors a forfeiture [and] [i]t cannot arise by implication,
but can be effected only by clear and unambiguous language.” (Balian v. Rainey (1952)
115 Cal.App.2d 10, 18; see also Deutsch v. Phillips Petroleum Co. (1976) 56 Cal.App.3d
586, 592 [strictly construing provisions against party seeking to benefit].)
       In summary, we consider the cryopreservation agreement to be unambiguous in
providing that the storage period ends after one year if it is not renewed, at which point
the frozen sperm will be thawed and discarded.

                                              24
                      ii. Failure to present a death certificate
       Section 3 of the cryopreservation agreement provides that, “[i]f at any time during
the storage period either partner should die, the surviving partner shall provide the
undersigned physician(s) and the ZFC Center with a certified copy of the death
certificate. At that time the surviving Partner shall advise the ZFC Center of the
following [pre-designated options regarding use of frozen sperm].”
       Kathy contends this provision required Chin to provide a certified copy of the
death certificate as a condition precedent to Zouves using Ivan’s frozen sperm after his
death. Zouves argues, as the trial court held, that this term was for the benefit of Zouves,
and “[w]hile that sentence places an obligation on the surviving party to provide the
certificate, it does not place any obligation or restriction on Defendants.”
       We agree with Kathy. First, the plain language of the agreement is mandatory:
“the surviving partner shall provide . . . the death certificate.” (Woolls v. Superior Court
(2005) 127 Cal.App.4th 197, 208; Woodbury v. Brown-Dempsey (2003) 108 Cal.App.4th
421, 433 [“Ordinarily, the word ‘may’ connotes a discretionary or permissive act; the
word ‘shall’ connotes a mandatory or directory duty.”].) Section 3 then provides that,
“[a]t that time the surviving Partner shall advise the ZFC Center of” which available
pre-designated option it selects. In other words, only at the time that the other partner has
died during the storage period and the surviving partner presents Zouves with a certified
copy of the death certificate can the surviving party advise Zouves as to how to use the
frozen sperm—in Chin’s case, whether to have it thawed and used for in vitro
fertilization, or to have it discarded.
       Second, this provision was unmistakably for the benefit of Ivan as well as Zouves.
As Zouves recognizes, the fundamental purpose of section 3 of the cryopreservation
agreement is to specify how Ivan’s frozen sperm may be used if either partner dies during
the storage period. In other words, the section is entirely predicated on the death of one
of the partners. The requirement that the surviving partner provide a certified copy of the

                                             25
death certificate enforces that requirement by ensuring that neither partner can trigger
section 3’s provisions without providing proof that the other partner has actually died.
       We do not agree with Zouves and the trial court that the provision merely reflects
Zouves’s “desire to be informed if one of the partners dies.” The agreement does not say,
for example, that the surviving partner shall “inform Zouves that the other partner has
died”; instead, it expressly provides that the surviving partner shall provide a certified
copy of the death certificate. On its face, the requirement is intended to do more than
simply allow the surviving partner to inform Zouves of the other partner’s death—it
imposes a specific requirement of proof.
       Under Zouves’s interpretation, the female partner could more easily obtain and use
the male partner’s frozen sperm before his death through fraud, merely upon Zouves
electing to proceed without seeing a certified copy of the death certificate. In our view,
that would strip the male partner of his contractual right to ensure that his frozen sperm
only be used after his death as specified in the agreement.15
       Zouves argues that this provision of the agreement should not be construed as a
condition precedent because they are “not favored in the law.” While that general maxim
may be true, it does not compel a result in Zouves’s favor here.
       A “ ‘condition precedent is either an act of a party that must be performed or an
uncertain event that must happen before the contractual right accrues or the contractual
duty arises.’ ” (JMR Construction Corp. v. Environmental Assessment & Remediation
Management, Inc. (2015) 243 Cal.App.4th 571, 593; Civ. Code, § 1436.) In general,
“ ‘[t]he existence of a condition precedent normally depends upon the intent of the parties


       15 It is immaterial for purposes of interpreting the cryopreservation agreement that
Ivan was actually dead at the time that Zouves gave Ivan’s frozen sperm to Chin. The
cryopreservation agreement did not condition posthumous use of Ivan’s frozen sperm
solely on the male partner being dead; instead, it expressly conditioned it on presentation
by the surviving partner of a certified copy of the death certificate.


                                             26
as determined from the words they have employed in the contract.’ ” (JMR Construction
Corp., supra, at pp. 593-594, quoting Realmuto v. Gagnard (2003) 110 Cal.App.4th 193,
199.) At the same time, “ ‘stipulations in an agreement are not to be construed as
conditions precedent unless such construction is required by clear, unambiguous
language; and particularly so where a forfeiture would be involved or inequitable
consequences would result.’ ” (JMR Construction Corp., supra, at p. 594, quoting Alpha
Beta Food Markets, Inc. v. Retail Clerks Union Local 770 (1955) 45 Cal.2d 764, 771; see
also Rubin v. Fuchs (1969) 1 Cal.3d 50, 53 [contract provisions are not construed as
conditions precedent in the absence of language plainly requiring such construction].)
       Here, for the reasons set forth above, we conclude that the contractual language
requires the construction we give it.
       Zouves argues that Kathy’s interpretation “seeks to mandate a forfeiture of
[Chin’s] rights.” We disagree. Again, the words “[a]t that time,” constitute clear and
unambiguous language reflecting the parties’ intent that the surviving partner must
present specific documentation before any posthumous “right” is triggered. Under our
interpretation, Chin’s right to posthumous use of Ivan’s frozen sperm only arose if Ivan
died during the storage period and after she presented Zouves with a certified copy of his
death certificate.
       Zouves also contends Kathy’s interpretation is that Zouves “was required to deny
Ivan the right to procreate using the semen he had previously banked for that very
purpose because Ivan (and [Chin]) did not pay the storage fee.” On the contrary, Kathy’s
interpretation is that Ivan’s right to procreate pursuant to the terms of the agreement did
not arise until and unless two conditions were satisfied: (1) Ivan died during the storage
period, and (2) Chin presented Zouves with a certified copy of the death certificate.
       Lastly, Zouves argues that, even if payment of the storage fee and provision of the
death certificate were conditions precedent, Zouves could have waived them. He cites
the maxim that “the performance of such a condition [precedent] may be excused . . . by

                                             27
reason of the conduct of the party in whose favor it is intended to operate [here, Dr.
Zouves].” (Rest., Contracts, § 374.) As explained above, though, we interpret this
provision of the agreement as intending the performance of the conditions to benefit Ivan,
not merely Zouves, and Zouves has not identified any conduct by Ivan that might excuse
their performance.
       In summary, we determine the cryopreservation agreement unambiguously
provided that the storage period ended after one year if it was not renewed, at which point
the frozen sperm will be thawed and discarded, and that if a partner died during the
storage period, the surviving partner was required to present a certified copy of the death
certificate before Zouves had the right to allow use of Ivan’s frozen sperm.
       For that reason, the trial court’s entry of JNOV on the basis of a contrary
interpretation was improper. The jury should have been instructed as to our interpretation
of the agreement as unambiguous, rather than being asked to interpret it. (Oceanside 84,
Ltd. v. Fidelity Federal Bank (1997) 56 Cal.App.4th 1441, 1451 [solely a judicial
function to interpret unambiguous agreement].)
       However, because the jury returned a verdict in Kathy’s favor, any error in failing
to instruct as to this court’s interpretation was harmless. (Major v. Western Home Ins.
Co. (2009) 169 Cal.App.4th 1197, 1217 [instructional error not grounds for reversal
unless it is probable the error prejudicially affected the verdict].) Zouves has not argued
to the contrary.
       Our task then becomes determining—given our interpretation of the agreement—
whether substantial evidence supports the jury’s verdict. (Sweatman, supra, 25 Cal.4th at
p. 68.)16

       16Kathy makes a number of additional arguments for reversing the JNOV:
(1) Zouves’s failure to provide Ivan a form for consent to use of genetic material pursuant
to Health and Safety Code section 1644.7 is evidence that Ivan did not intend for the
cryopreservation agreement to give Zouves the right to allow Chin to use his frozen
(continued)

                                             28
                     e. Substantial evidence supports the jury’s verdict on the second
                        element of the conversion claim
       Only the second element of Kathy’s conversion claim is at issue here. As the trial
court stated in its ruling granting Zouves’s motion for JNOV, “[t]he discussion on this
motion concerns the second element of conversion: ‘that Defendants substantially
interfered with Ms. Pesic’s property by knowingly or intentionally preventing Ms. Pesic
from having access to the cryopreserved semen.’ (CACI 2100, as tailored for this case.)
The motion turns on a question of law: was evidence presented sufficient to prove that
element?”17
       Here, it is undisputed that Chin and Ivan did not renew the cryopreservation
agreement by payment and that Chin did not provide a certified copy of the death
certificate. Those facts constitute substantial evidence supporting the jury’s
determination, given our interpretation of the cryopreservation agreement.18

sperm after his death; (2) Zouves’s failure to obtain Ivan’s consent for the successful IVF
cycle via a separate required consent form—as was used for each prior cycle before his
death—is similar evidence of Ivan’s lack of intent; (3) even if Ivan did intend for the
cryopreservation agreement to give Chin the right to posthumous use of his frozen sperm,
Ivan later impliedly revoked that consent by providing in the final embryo agreement
form he signed on May 30, 2012, that all remaining frozen embryos shall be donated to
medical research in the event of his death, and never be transferred to a recipient uterus;
and (4) the trial court judge who issued the order granting JNOV and a new trial did not
have the authority to overrule the previous trial judge who had denied Zouves’s motion
for summary adjudication on the ground that the cryopreservation agreement had
arguably expired so that its terms did not govern the disposition of Ivan’s sperm.
Because of our interpretation of the cryopreservation agreement, we need not address
these arguments.
        17 With respect to the first element of the claim—whether Kathy owned Ivan’s

frozen sperm at the time—the trial court “assumed without deciding” for purposes of the
JNOV ruling that Kathy presented substantial evidence to support the finding. Zouves
challenges that portion of the trial court’s ruling in its protective cross-appeal, which we
address below.
        18 The jury did not specify in its special verdict whether it found substantial

interference by Zouves (1) because the storage period had expired, or (2) because Chin
did not present the death certificate, so that Zouves was not authorized to use Ivan’s
(continued)

                                             29
       Zouves does not contend on appeal that substantial evidence does not support the
jury’s findings under our interpretation of the agreement.
       Instead, Zouves argues that “the court did not err in ruling that a bailee does not
commit conversion when he complies with the bailment agreement.”
       The gist of Zouves’s argument is that, as the trial court ruled, Zouves “could not
have committed conversion because the Cryopreservation Agreement authorized the use
of Ivan’s semen.” The trial court held that, because conversion requires that the
defendant “be shown to have done some act implying the exercise or assumption of title,
or of dominion over the goods, or some act inconsistent with the plaintiff’s right of
ownership” (Steele v. Mariscano (1894) 102 Cal. 666, 669), where “a bailee complies
with the instructions of bailment, possession and use by the bailee does not prove
conversion.” Its ruling was predicated on its interpretation of the cryopreservation
agreement as unambiguously allowing Zouves to use Ivan’s frozen sperm as it did.
       Because we interpret the cryopreservation agreement differently, we conclude that
Zouves could have committed conversion because the agreement did not authorize the
use of Ivan’s semen after the storage period had expired or without the presentation of a
certified death certificate. The question whether Zouves substantially interfered with
Kathy’s property was properly put to the jury as the trier of fact. Because substantial
evidence supports the jury’s findings, the JNOV must be reversed.
               2. New trial
       The trial court granted Zouves’s motion for new trial as to both liability and
damages. As we explain below, we find the order granting the new trial must be reversed
as to liability because it is predicated on the trial court’s interpretation of the




frozen sperm despite the storage period having been extended through the custom and
practice of the parties. In either case, substantial evidence supports the finding.


                                               30
cryopreservation agreement. However, we find that the trial court did not abuse its
discretion in granting the new trial as to damages.
                      a. Applicable law and standard of review
       The “ ‘right to a new trial is purely statutory, and a motion for a new trial can be
granted only on one of the grounds enumerated in the statute.’ ” (Wall Street Network,
Ltd. v. New York Times Co. (2008) 164 Cal.App.4th 1171, 1193.)
       A “trial court may order a new trial based on surprise.” (McCoy v. Pacific
Maritime Assn. (2013) 216 Cal.App.4th 283, 305 (McCoy), citing Code Civ. Proc., § 657,
subd. 3.) “The surprise must have detrimentally impacted the party moving for a new
trial, but the movant must not have been able to prevent or guard against it by ordinary
prudence.” (McCoy, supra, at p. 305.)
       Code of Civil Procedure section 657 also states that “[w]hen a new trial is granted,
on all or part of the issues, the court shall specify the ground or grounds upon which it is
granted and the court’s reason or reasons for granting the new trial upon each ground
stated.” Where the appellant does not dispute that the trial court complied with that
requirement, “the appropriate standard of judicial review is one that defers to the trial
court’s resolution of conflicts in the evidence and inquires only whether the court’s
decision was an abuse of discretion.” (Oakland Raiders v. National Football League
(2007) 41 Cal.4th 624, 636.)
       Under that standard, the court’s ruling “will not be disturbed unless a manifest and
unmistakable abuse of discretion clearly appears.” (Jiminez v. Sears, Roebuck & Co.
(1971) 4 Cal.3d 379, 387 (Jiminez).) “This is particularly true when the discretion is
exercised in favor of awarding a new trial, for this action does not finally dispose of the
matter. So long as a reasonable or even fairly debatable justification under the law is
shown for the order granting the new trial, the order will not be set aside.” (Ibid.) That
standard also “extends to all aspects of the trial court’s order granting a new trial,



                                              31
including the trial court’s prejudice ruling.” (Whitlock v. Foster Wheeler, LLC (2008)
160 Cal.App.4th 149, 160.)
       Despite that generally applicable standard of review, “any determination
underlying any order is scrutinized under the test appropriate to such determination.”
(Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th 826, 859.)
       Here, the trial court’s order granting a new trial as to liability is predicated on its
interpretation of the cryopreservation agreement, which is a question of law which we
review de novo. (Aguilar v. Atlantic Richfield Co., supra, 25 Cal.4th at p. 859; Moore,
supra, 39 Cal.App.5th at p. 287.)
       We separately review the trial court’s order granting the new trial as to damages
for an abuse of discretion.

                     b. The trial court’s order granting a new trial on liability must be
                        reversed
       The trial court held that: (1) because the cryopreservation agreement was not
ambiguous, “the Court should have interpreted it” and instructed the jury on its meaning;
(2) the jury instructions misstated the relevant law on conversion; (3) the instructions and
special verdict form did not address Ivan’s intent; and (4) the jury should have been
instructed concerning Ivan’s consent. We address these in turn.
       First, the court’s ruling was premised on its interpretation of the cryopreservation
agreement. As we have explained, we do not interpret it that way. For that reason, any
instruction consistent with the trial court’s interpretation would have been erroneous.
(Douglas v. Fidelity National Ins. Co. (2014) 229 Cal.App.4th 392, 407 [whether jury
instructions misstated the law reviewed de novo].)
       Second, the trial court’s holding that the instructions misstated the relevant law on
conversion is incorrect as well. The instructions stated: “Ms. Pesic claims that
Defendants wrongfully exercised control over her personal property. To establish this
claim, Ms. Pesic must prove all of the following: [¶] 1. That Ms. Pesic owned or had a


                                              32
right to possess Mr. Pesic’s cryopreserved semen held at ZFC; [¶] 2. That Defendants
substantially interfered with Ms. Pesic’s property by knowingly or intentionally
preventing Ms. Pesic from having access to the cryopreserved semen; [¶] 3. Ms. Pesic did
not consent; [¶] 4. That Ms. Pesic was harmed; and [¶] 5. That Defendants’ conduct was a
substantial factor in causing the harm. [¶] Conversion must be knowingly or intentionally
done, but a wrongful intent is not necessary.”
       The trial court held that it was misleading to include the language that
“[c]onversion must be knowingly or intentionally done, but a wrongful intent is not
necessary,” because in the context of a bailment agreement, additional instructions should
have been given regarding a “bailee acting in conformance with the terms of the bailment
agreement.”
       But the instructional language regarding intent was an accurate statement of the
law. (Multani, supra, 23 Cal.App.5th at p. 853 [the “ ‘act [constituting conversion] must
be knowingly or intentionally done, but a wrongful intent is not necessary’ ”].) And any
instruction regarding a bailee acting in conformance with the terms of a bailment
agreement based on the trial court’s interpretation of the cryopreservation agreement
would have been erroneous.
       Third, the trial court’s holding that “no guidance was given to the jury as to how to
analyze Mr. Pesic’s intent,” is also predicated on its interpretation of the agreement, with
which we do not agree. The trial court believed an instruction was necessary to inform
the jury that, based on the court’s interpretation of the cryopreservation agreement, Ivan
had expressed his intent to transfer his frozen sperm to Chin, and that his will could not
supersede that. Consistent with that, Zouves argues: “[b]y executing the
Cryopreservation Agreement, Ivan unequivocally designated [Chin] as the proper
recipient to control his frozen semen.” We have rejected that interpretation of the
agreement and any instruction based on it would have been improper.



                                             33
         Fourth, the issues of informed consent and the standard of care are not relevant to
the jury’s determination of the conversion claim, the elements of which are: “ ‘(a)
plaintiff’s ownership or right to possession of personal property, (b) defendant’s
disposition of property in a manner inconsistent with plaintiff’s property rights, and
(c) resulting damages. . . .’ ” (Voris, supra, 7 Cal.5th at p. 1150.) The trial court’s
instructions to the jury and the special verdict form were consistent with that law. The
concepts of informed consent and the standard of care pertained to Kathy’s negligence
claim, which was dismissed before the case went to the jury. Any instruction on Kathy’s
conversion claim relating to those issues would also have been improper.
         Because the order granting a new trial was based on the trial court’s interpretation
of the cryopreservation agreement, it must be reversed. (See Maher v. Saad (2000) 82
Cal.App.4th 1317, 1323 (Saad) [where trial court based order granting new trial on
erroneous concept of legal principles, order will be reversed].)

                         c. The trial court did not abuse its discretion in granting a new
                            trial on damages
         The trial court granted a new trial as to damages on the grounds that a six-page
chart of attorney billings prepared by Kathy had been improperly admitted because it
lacked adequate foundation, which constituted an unfair surprise to Zouves pursuant to
Code of Civil Procedure section 657.
         Kathy argues that Zouves failed to properly object to admission of the chart,
Zouves was not actually “surprised” within the meaning of Code of Civil Procedure
section 657, and any error was harmless.19




         19   Kathy does not argue on appeal that there was adequate foundation to admit the
chart.


                                               34
                           i. Factual background
       During discovery, Zouves submitted interrogatories and requests for production of
documents relating to Kathy’s claimed damages. In response, Kathy submitted copies of
invoices from her attorneys, redacting the description of the work performed. Zouves
filed a motion to compel, seeking production of unredacted invoices so it could evaluate
the claimed work. The trial court granted the motion, ruling that “[t]he complete
redaction of the description of the services provided is fundamentally unfair because it
precludes Zouves Defendants from conducting any meaningful cross-examination
regarding the amounts incurred.” The court ordered disclosure of “some general
information regarding the nature of the services performed for the billing entries on the
completed child support matter [which was] essential for a fair adjudication.”
       In response, Kathy produced less-redacted versions of the invoices a few weeks
before trial commenced.
       Later, with just one day of evidence remaining in the trial, Kathy provided fully
unredacted copies of the invoices to Zouves for the first time. Roughly 10 days earlier,
Kathy had subpoenaed the law firms that had represented her in the various lawsuits
related to Ivan’s extramarital children for copies of the fully unredacted invoices.20
       Zouves’s counsel objected to admission and use of the evidence on multiple
grounds, including hearsay, lack of foundation and failure to comply with Evidence Code
section 1560, subdivision (c). According to Zouves, “[t]here is not a clear designation or
allocation within those bills as to how they are supposed to be separated out. [¶]
Moreover, there is not a clear allocation from this case to the various parentage/child
support cases. [¶] So there needs to be some foundation laid by the individuals who billed
those services to identify what it was that was billed, what it was that relates to this case.”



       20   Ivan had also fathered another child with a different Silvaco employee in 2008.


                                              35
       Kathy’s attorney explained to the court that her intent was for Kathy herself to
testify that she had received the invoices, that the reported work was actually done, and
that she had reviewed much of the work and understood that the bulk of it “pertained to
the twins’ claims, but that there was other work that was done pertaining to [the other
children].” Further, she would determine how much of the total fees pertained to the
twins’ claims, and testify “as to each law firm as to what methodology she used to
determine—to estimate the amount of the attorneys’ fees that she incurred and paid that
pertains to the twins.”
       The next day, Kathy testified regarding the content of the invoices. She offered
into evidence a six-page chart that she and her staff prepared, purporting to show the
year, billing attorney, hours worked, amount claimed, and total fees incurred and paid for
the lawsuits. Kathy claimed to have segregated the relevant fees—which related to
actions involving the twins—from the irrelevant fees—which related to the actions
involving Ivan’s other extramarital children.
       Through her own testimony, Kathy explained that she had created the chart by
reviewing invoices provided by the various law firms she had retained, and on occasion
speaking with the attorneys themselves to discuss the bills. Kathy did not seek to admit
the invoices themselves into evidence.
       Zouves specifically objected to admission of the chart “as to foundation.” The
trial court overruled the objection. In its motion for new trial, Zouves argued that the
“attorney billing records were entirely without foundation because the Declarations of
Custodian of Records accompanying each of plaintiff’s attorney billing records pursuant
to Evidence Code section 1560 complied with only the first three elements of
section 1561,” so that the six-page chart was “inadmissible hearsay and should not have
been presented to the jury.”
       The trial court granted the motion, holding that the admission of the chart
constituted an irregularity in proceedings (Code Civ. Proc., § 657, subd. 1), unfair

                                             36
surprise (id., subd. 3), and error in law (id., subd. 7), and that it was prejudicial and
warranted a new trial on damages. The court explained that Zouves “had only the time
before the trial resumed the next morning to review [the fully unredacted invoices] and
prepare to cross-examine Ms. Pesic.”
                          ii. Discussion
                             (a) Adequacy of objection
       Kathy contends that “[a] motion for new trial may not be granted by reason of
erroneous admission of evidence unless the moving party had properly objected to such
evidence,” citing Evidence Code section 353, subdivision (a) as support. She argues
Zouves failed to make an adequate objection by merely stating “[o]bjection as to
foundation.”
       As a threshold matter, we note that the trial court’s order did not address this
argument, although Kathy had raised it in her opposition to Zouves’s motion for new
trial. Nevertheless, Kathy does not dispute that the trial court complied with the statutory
requirement in Code of Civil Procedure section 657 that “the court shall specify the
ground or grounds upon which it is granted and the court’s reason or reasons for granting
the new trial upon each ground stated.” Therefore, “the appropriate standard of judicial
review is one that defers to the trial court’s resolution of conflicts in the evidence and
inquires only whether the court’s decision was an abuse of discretion.” (Oakland Raiders
v. National Football League, supra, 41 Cal.4th at p. 636.) Applying that standard, we
construe the trial court’s order as having determined that Zouves adequately objected and
we review that determination for an abuse of discretion.
       We conclude the trial court did not abuse its discretion in that regard. As the
factual summary set forth above demonstrates, Zouves objected to the admission of the
chart “as to foundation.” If that objection were not clear enough on its own, it followed
Zouves’s multiple previous objections to the use and admission of the unredacted
invoices on multiple grounds, including foundation. For instance, Zouves’s counsel had

                                              37
stated that “there needs to be some foundation laid by the individuals who billed those
services to identify what it was that was billed, what it was that relates to this case,” and
then reiterated the concern over the “underlying foundational problems.”
       The trial court was well within its discretion to determine that Zouves adequately
stated the objection.
       Kathy notes that one of the purposes of the rule requiring adequate objection is to
“fairly inform the trial court, as well as the party offering the evidence, of the specific
reason or reasons the objecting party believes the evidence should be excluded, so the
party offering the evidence can respond appropriately and the court can make a fully
informed ruling.” (People v. Lucas (2014) 60 Cal.4th 153, 264, disapproved on another
ground in People v. Romero and Self (2015) 62 Cal.4th 1, 53, fn. 19.)
       Here, it is clear from the record that the trial court was fairly informed about the
specific reasons for Zouves’s objection as to foundation. In its ruling, the trial court
understood that Zouves was arguing in its motion for new trial that the chart “was not
admissible because the underlying invoices on which it is based were not admissible.”
Further, as the court explained, there was no showing at trial of how Kathy’s staff
members—who reviewed the invoices and prepared the chart—“made their decisions as
to what fees to include or not include. No adequate foundation was provided for the
admission of [the chart].” The trial court plainly understood the reasons Zouves believed
the evidence should be excluded.
       Lastly, Kathy analogizes to People v. Modell (1956) 143 Cal.App.2d 724, in
which the court independently determined that an objection had been inadequate. The
case is inapposite, though, as we do not exercise any independent review, but rather only
evaluate whether the trial court abused its discretion in making its determination.
(Jiminez, supra, 4 Cal.3d at p. 387.)




                                              38
                             (b) Unfair surprise
        Kathy argues the trial court abused its discretion in determining that admission of
the chart constituted “unfair surprise” to Zouves. She contends Zouves was not actually
surprised, but instead elected to gamble on a favorable verdict and only claimed surprise
after it lost.
        The trial court determined that Zouves was surprised by Kathy’s use of the
unredacted invoices on the second-to-last day of trial, after she had refused to provide
them to Zouves throughout discovery. As the court explained, “[a]pparently, sometime
after trial started on October 7, 2019, Plaintiff decided that she needed to use the fully
unredacted invoices that she had withheld throughout discovery.” Despite that, she did
not provide them to Zouves, even though they were “all obviously in her possession,” but
instead “began the process of serving subpoenas on the law firms seeking the fully
unredacted invoices.” As a result, Zouves was “for the first time provided with the fully
redacted invoices, and had only the time before the trial resumed the next morning to
review them and prepare to cross-examine Ms. Pesic.”
        We conclude the trial court did not abuse its discretion in finding this constituted
unfair surprise to Zouves. It is well settled that a trial judge is “ ‘familiar with the
evidence, witnesses and proceedings, and is in the best position to determine whether, in
view of all the circumstances, justice demands a retrial.’ . . . Review is limited to the
inquiry whether there is any support for the ruling, and the order will be reversed only
where there is a strong showing of abuse of discretion.” (Brandwein v. Rodriguez (1955)
133 Cal.App.2d 433, 437; McCoy, supra, 216 Cal.App.4th at p. 306 [“ ‘[e]ven the most
comprehensive study of a trial court record cannot replace the immediacy of being
present at the trial, watching and hearing as the evidence unfolds’ ”].)
        Here, the record supports the trial court’s discretionary ruling that Zouves was
surprised by Kathy’s introduction and use of the fully unredacted invoices, after having
refused to provide them throughout discovery. “ ‘The discovery statutes are intended to

                                              39
safeguard against surprise.’ [Citation.] ‘The rules of discovery contemplate two-way
disclosure and do not envision that one party may sit back in idleness and savor the fruits
which his adversary has cultivated and harvested in diligence and industry. Mutual
exchange of data provides some protection against attempted one-way disclosure; the
party seeking discovery must be ready and willing to make an equitable exchange.’ ”
(City of Fresno v. Harrison (1984) 154 Cal.App.3d 296, 301.)
        Kathy argues that if Zouves had not been pleased with her providing the redacted
invoices during discovery, its remedy was to meet and confer with Kathy or file another
motion to compel. That misses the point. The unfair surprise was not provision of the
redacted invoices during discovery—rather, it was Kathy’s new and unexpected decision
to use the unredacted invoices at the end of trial after previously refusing to provide
them.
        The record also supports the trial court’s determination that the surprise was
prejudicial. (Whitlock v. Foster Wheeler, LLC, supra, 160 Cal.App.4th at p. 160 [“review
for abuse of discretion extends to all aspects of the trial court’s order granting a new trial,
including the trial court’s prejudice ruling”].)
        Kathy argues that any error in admitting the chart was “rendered harmless”
because Zouves’s counsel introduced many of the invoices during cross-examination of
Kathy, subsequently introduced a separate exhibit nearly identical to her chart, and put on
its own expert witness to analyze the invoices. But the trial court was aware of those
facts and nevertheless determined the error was still prejudicial because there was
insufficient time for Zouves to sufficiently review the invoices and prepare to
cross-examine Kathy. (Saad, supra, 82 Cal.App.4th at p. 1324 [“ ‘we must presume that
the trial court did consider the whole record and decided that it had committed prejudicial
error’ ”].) We cannot conclude that determination was an abuse of discretion. Merely
because a party makes its best effort to cross-examine a witness and evaluate new
evidence after it is provided at the last moment does not mean the surprise was harmless.

                                              40
       The trial court did not abuse its discretion granting the motion for new trial as to
damages.

       B. Zouves’s cross-appeal (H047915)
       Zouves brings a protective cross-appeal challenging two aspects of the original
judgment.
       First, it argues that no substantial evidence supports the jury’s award of $250 for
the value of Ivan’s frozen semen or the $68,000 in emotional distress damages. Zouves
contends that “the evidence before the trial court (namely, the cryopreservation
agreement) shows unequivocally that Ivan preserved his semen at ZFC without
compensation, for the exclusive purpose of having a child with Joyce. Therefore, the
jury’s award of $250 for the value of the semen was not supported by substantial
evidence and Dr. Zouves was entitled to JNOV on this issue.”
       We need not address these arguments because we remand for a new trial as to
damages. (Grobeson v. City of Los Angeles (2010) 190 Cal.App.4th 778, 798-799
[reviewing court first considers main appeal from order granting new trial and decides
protective cross-appeal only if it reverses the order].)21
       Second, Zouves challenges a portion of the trial court’s order on its motion for
JNOV that was not in its favor, arguing no substantial evidence supports the jury’s
determination that Kathy owned Ivan’s frozen sperm, so the trial court should have
granted JNOV on that ground as well.
       In an appeal of a trial court’s order denying a motion for JNOV, “the standard of
review is whether any substantial evidence—contradicted or uncontradicted—supports

       21 At oral argument, counsel for both parties took the position that, if this court
were to remand for a new trial as to damages only, the retrial should encompass all
aspects of the damages award, including the emotional distress damages and the value of
the frozen semen. Consistent with that, as set forth in the disposition below, we remand
for a new trial as to all damages.


                                              41
the jury’s conclusion.” (Sweatman, supra, 25 Cal.4th at p. 68.) “Substantial evidence is
evidence that is of ‘ponderable legal significance,’ ‘reasonable in nature, credible, and of
solid value,’ and ‘ “substantial” proof of the essentials which the law requires in a
particular case.’ ” (Conservatorship of O.B. (2020) 9 Cal.5th 989, 1006.)
       Zouves argues that “Kathy did not own Ivan’s semen because the
Cryopreservation Agreement excluded it from probate.” This argument is once again
predicated on Zouves’s interpretation of the agreement, which we have rejected. Here,
the jury determined Kathy owned Ivan’s frozen semen in November 2012. Zouves has
not addressed the evidence in the record supporting that determination and shown why it
is lacking, so we consider the point forfeited. (In re S.C. (2006) 138 Cal.App.4th 396,
414-415.)
       Accordingly, the jury’s verdict as to liability stands and we will direct the trial
court to conduct a retrial as to damages only.

       C. Kathy’s costs appeal (H048180)
       Because we reverse the underlying judgment in appeal H047915, we must also
reverse the costs award which is predicated on that judgment. (Pico Citizens Bank v.
Tafco, Inc. (1958) 165 Cal.App.2d 739, 749.) Kathy’s appeal from the order denying her
motion to tax costs is therefore moot.
                                      III.   DISPOSITION
       In H047915, the judgment notwithstanding the verdict is reversed and the trial
court is directed to enter a new order denying the motion for judgment notwithstanding
the verdict. The order granting a new trial is reversed and the trial court is directed to
enter a new order granting a new trial as to damages only.
       In H048180, the appeal is dismissed as moot.
       Each party shall bear its own costs on appeal.




                                              42
                                    ___________________________________
                                                     Wilson, J.




WE CONCUR:




__________________________________________
           Bamattre-Manoukian, Acting P.J.




______________________________________
                 Danner, J.




Pesic v. Zouves Fertility Center et al.
H047915; H048180